After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed, and the cause remanded, by the Supreme Court of Alabama. Ex parte Richardson, 752 So.2d 1112 (Ala. 1999). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for “the trial court to comply with Rule 12(c), Ala.R.Civ.P.” 752 So.2d at 1112.
REVERSED AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.